DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0253728 A1 to Chamas et al. (“Chamas”) in view of U.S. Patent Publication No. 2018/0004624 A1 to Krivenok et al. (“Krivenok”).  
As to claim 1, Chamas discloses a method, carried out by a network automation system platform, for automated multi-node performance validation testing on a communications network (Chamas: fig 1-18, [0069-70; 83; 137]: automation testing systems of fig 1-7 capable of determining changes in new releases and/or updated system equipment … can be built in stages and repeated depending on complexity [0069-70] … fig 8A-B & fig 9-12 of automated testing process of steps and regression verification of systems [0083; 137] ), the method comprising:
acquiring a test configuration for executing a multi-node performance validation test (Chamas: fig 1-8, [0004-136]: fig 1-7 & 8A-B … automation system configuration phase may include step 618 independent or in parallel with validation phase (acquiring a test configuration …) … new NMS (network multi-node) … are input to automation and validation phase to ensure components function as required (… for executing a multi-node performance validation test) [0110-112] … NMS and EMS include plural vendor-provided sub-system of network elements and data (multi-node) [0051] … automation server 110 and testing clients 108 allow creating testing scenarios, testing cases, testing suites and other testing parameters automatically testing equipment and sub-systems by third-party vendors (see with [0051;110-112] - acquiring a test configuration for executing a multi-node performance validation test) [0053] … ), wherein the test configuration identifies:
a multi-node network performance test, carried out by an application layer, that specifies a technology-independent test script that is generic to particular technologies for providing performance validation-related services (Chamas: fig 1-8, [0004-136]: fig 1-7 & 8A-B … automation server 110 and testing clients 108 allow creating testing scenarios, testing cases, testing suites and other testing parameters automatically testing equipment and sub-systems by third-party vendors (a multi-node network performance test …) … including a GUI automation server 214 providing by GUI automation testing program (… carried out by an application layer …)  [0053] … multi-vendor testing process 740 includes selecting network elements, identifying network topology, configuring network elements … applying automation scripting and sequencing, reviewing and validating … enhancing, scrubbing , if needed, re-running and re-validating (a multi-node network performance test, carried out by an application layer, that specifies a test script … for providing performance validation-related services) [0143] … within TMN (telecommunication management network) it is possible to distribute functions or applications over multiple disciplines of a service provider and use different operating systems, different databases, different programming languages and different protocols (technology-independent test script that is generic) allowing each layer to interface with adjacent layers through appropriate interfaces to provide communications carried out by an application layer), allowing more standard technologies to be used (technology-independent test script that is generic) and, as a result, allows for use of multiple protocols and multiple vendor-provided systems within heterogeneous network (see with [0053; 143] - that specifies a technology-independent test script that is generic to particular technologies for providing performance validation-related services) [0044]), and
a node group upon which the multi-node network performance test is to be performed (Chamas: fig 1-8, [0004-136] & fig 11, 13-14, 16-18, [0137-167]: fig 11 … multi-vendor testing process 740 includes selecting network elements (a node group) … populating configuring network elements, selecting network protocols for network elements … grouping test cases and use cases into modules and/or suites and applying automation scripting and sequencing … storing test cases and use cases with testing results … if needed, re-running and re-validating [0143] …).
Chamas did not explicitly disclose executing the multi-node network performance validation test by the application layer issuing requests to a core layer comprising a set of technology-specific services that issue, in accordance with the application layer requests, technology-specific commands to external services during performance validation of nodes within the node group (emphasis added).   
Specifically, Chamas discloses when a vendor provides a new NMS or EMS sub-system or updates an existing sub-system, testing must be conducted to ensure the new or updated system is free of bugs and errors and compatible with existing system infrastructures (i.e. core networks) in system 101 … vendor-provided system(s) is/are tested against the requirements specified by the service provider (i.e. core networks) of system 101 … such testing of the NMS and EMS equipment and devices involves a great deal of challenges … manual testing requires trained personnel with substantial technical expertise and knowledge on specific technologies they support (Chamas: [0052]).
 did not explicitly disclose executing the multi-node network performance validation test by the application layer issuing requests to a core layer comprising a set of technology-specific services that issue, in accordance with the application layer requests, technology-specific commands to external services during performance validation of nodes within the node group (emphasis added).  
Krivenok discloses executing the multi-node network performance validation test by the application layer issuing requests to a core layer comprising a set of technology-specific services that issue, in accordance with the application layer requests, technology-specific commands to external services during performance validation of nodes within the node group (emphasis added) (Krivenok: fig 6-15, [0015-24; 77-176]: fig 6, 10-12 … single unified architecture may include multi-source and multi-protocol support in a core network validation business logic and validation services (executing the multi-node network performance validation test by the application layer issuing requests to a core layer … performance validation of nodes within the node group) … validation process may include network switch polling (TOR) service responsible for reading configuration, metrics and state (…comprising a set of technology-specific services that issue, in accordance with the application layer requests …) … TOR service designed to work with wide range of models from different vendors, capabilities, data format, and supported protocols vary from vendor to vendor so TOR service extensible architecture abstracts all vendor-specific details in a template file … template files define how to gather necessary data via vendor specific commands and APIs  (… technology-specific commands to external services during performance validation of nodes within the node group) [0148]); and
receiving, by the core layer, a set of responses from the external services corresponding to execution of the set of technology-specific commands by the external services during performance validation testing of the node group (emphasis added) (Krivenok: fig 6-15, [0015-24; 77-176]: fig 6, 10-12 and see fig 10 core validation logic receiving data gathered from all controllers, receiving see with [0148] - receiving, by the core layer, a set of responses from the external services corresponding to execution of the set of technology-specific commands by the external services during performance validation testing of the node group) and more details [0105-120] … data processed by the core validation logic is in standardized format and is received by from all appliances in cluster … validation process may recommend to a user to enable missing features to take full advantage of network validation functionality [0121]).
Chamas and Krivenok are analogous art because they are from the same field of endeavor with respect to validation services.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Krivenok into the method by Chamas.  The suggestion/motivation would have been to provide a model of template files that can be installed dynamically so there is no need to upgrade to support new vendor models (Krivenok: [148]) and provide for data gathered from heterogeneous networks based on multi-vendor templates decoupled from a core software stack (Krivenok: [0008]).
As to claim 2, Chamas and Krivenok disclose issuing, by the core layer in accordance with commands received from the application layer after the receiving, a set of technology-specific network production state restoration commands (Krivenok: fig 6-15, [0015-24; 77-176]: validation component ties together data obtained from different backend validation services and in order to validate health … component not only detects issues but also suggests possible resolutions (issuing, by the core layer in accordance with commands received from the application layer after the receiving …), for example, if cabling issue detected, validation service may suggest how to remediate it by reconnecting cables, another example is when one of required VLANs not enabled on particular FE port, validation service may suggest to enable VLAN and specify exact place to be enabled … output of this may be a raw list of all found issues and suggested resolutions with associated scope e.g. entire cluster, a set of technology-specific network production state restoration commands)  [0122-124] … ONV (ongoing network validation) performed fully automatically  in background and reporting integrated into health and alert subsystems and for each found error is associated with corresponding component and impacted health state and when issue is resolved, health state of object is reset back to normal state (a set of technology-specific network production state restoration commands) [0131; 83]).
For motivation, see rejection of claim 1.
As to claim 3, Chamas and Krivenok disclose issuing, by an application layer application, requests to a common services layer service callable by a multitude of application layer applications (Chamas: fig 1-8, [0004-136] & fig 11, 13-14, 16-18, [0137-167]: the EMS (element management system)  communicates with network elements using protocols native to the network elements … EMS may communicate with other upper-level management systems through interface 103 using cost-effective protocols … EMS may communicate with network elements through interface 105 using various protocols such as CMIP (common management information protocol), TL1 (transaction language 1 protocol), SNMP or other propriety protocols [0049]).
For motivation, see rejection of claim 1.
As to claim 4, Chamas and Krivenok disclose wherein the technology-specific commands comprise calls invoking performance validation testing performed by an external testing service (Chamas: fig 1-8, [0004-136] & fig 11, 13-14, 16-18, [0137-167]: GUI automation server 214 may be provided by third-party (external) automation program as well known in the art, such as Eggplant by Testplant Ltd, Quicktest by HP, Phantom Automation by MS [0059]).
For motivation, see rejection of claim 1.
As to claim 5, Chamas and Krivenok disclose Wherein the network automation system platform implements a representational state transfer (REST) interface architecture for interfacing the application layer to the external services via the core layer (Krivenok: fig 1-5, [0061-76] & fig 6-15, [0015-24; 77-176]: … REST etc [0071] … polling services … detailed information  obtained via protocols such as SSH, SNMP, REST or NetConf [0109-110] .. single unified architecture may include multi-source and multi-protocol support in a core network validation business logic and validation services … validation process may include network switch polling (TOR) service responsible for reading configuration, metrics and state via protocols such as SHH, SNMP, REST etc [0148]).
For motivation, see rejection of claim 1.
As to claim 7-11, see similar rejection to claims 1-5, respectively, where the system is taught by the method.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0253728 A1 to Chamas et al. (“Chamas”) in view of U.S. Patent Publication No. 2018/0004624 A1 to Krivenok et al. (“Krivenok”) and further in view of U.S. Patent Publication No. 2014/0016479 A1 to Coomber et al. (“Coomber”).
As to claim 6, Chamas and Krivenok disclose wherein the application layer comprises application for carrying out performance validation on a backhaul network node (Krivenok: fig 1-5, [0061-76] & fig 6-15, [0015-24; 77-176]: new architecture and complete solution of network validation for clustered or federated systems … supports heterogeneous cluster awareness … supports multiple sources of information, multiple protocols e.g. CDPL/LLDP, SSH/SNMP, REST etc (the application layer comprises application for carrying out performance validation …) [0071] … targets may provide various levels of performance and/or high availability [0047; 62] … biggest problems is various configuration errors such as … incorrect port speed configured on switch ports (see with [0071] - carrying out performance validation on a backhaul network node)).
For motivation, see rejection of claim 1.
Y.1564 application for carrying out performance validation on a backhaul network node (emphasis added)
Coomber discloses wherein the application layer comprises a Y.1564 application for carrying out performance validation on a backhaul network node (emphasis added) (Coomber: fig 2, 4-6, 11, 15, [0049-102]: … three different network tests of many enabled  … a first test logic module (TLM) injects streams of OSI layer 2 (Ethernet) test frames … non-intrusive to existing customer traffic to collect statistics on received test frames … test to validate EVCs (Ethernet virtual connections) service parameters are met prior to being provisioned later [0050]  …  test capabilities of transceivers provided by test modules and internal filter logic that may extend beyond basic layer 2 EVC tests … including generating test streams with bandwidth profiles emulating customer IP services as required by RFC 2544 and emerging Y.1564 standards [0053] … fig 4-6 reference executing specific network tests defined by ITU-T standard Y.1564 which defines out-of-service test methodology to assess proper configuration and performance of Ethernet service prior to customer notification and delivery [0087]).
Chamas, Krivenok and Coomber are analogous art because they are from the same field of endeavor with respect to validation services.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to substitute the use of Y.1564 by Coomber into the method by Chamas and Krivenok.  The suggestion/motivation would have been to provide Y.1564 test methodology to server as SLA validation tool (Coomber: [0087]).
As to claim 12, see similar rejection to claim 6 where the system is taught by the method.
Conclusion
 The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
A] US 20210240551 A1 - Joyce

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE Y SISON/Primary Examiner, Art Unit 2443